Case: 2:17-cv-00998-EAS-EPD Doc #: 173 Filed: 02/27/20 Page: 1 of 1 PAGEID #: 6735




2:17-cv-998
Travis and Julie Abbott
v.
E. I. du Pont de Nemours and Company
and
2:18-cv-136
Angela and Teddy Swartz
v.
E. I. du Pont de Nemours and Company

                               Jury Trial Day 22
                          Tuesday, February 26, 2020
                      before Judge Edmund A. Sargus, Jr.

For Plaintiffs: F. Jerome Tapley, Jon Conlin, Mitchell Theodore and Nina Herring
For Defendant: D. Patrick Long, Damond Mace, Aneca Lasley, Robert Fehrenbacher
and John Burlingame
Court Reporter: Darla Coulter, Allison Kimmel, Lahana DuFour and Shawna Evans
Courtroom Deputy: Christin Werner


Closing arguments by plaintiffs (Tapley and Conlin).
Closing arguments by defendant (Lasley, Burlingame and Mace).
Rebuttal by plaintiffs (Tapley).

Jury Instructions to begin at 9:00 a.m. February 27, 2020.
